Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The instant application is a Continuation Application, and possesses a clear indication of materiality with the earlier Application or Applications.
The previous Application or Applications contained at least one IDS.  
Applicant should file an appropriate information disclosure statement with references relied upon, provided during examination, and as found in the previous application file or files.
 
Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0187955 A1 to Koch.
	With regard to claim 1, Koch discloses:
1. 	A method comprising: 
 	determining, by a first application executing on a client device, to establish a remote session for a user of the client device (see, Fig. 2, and detailed description, including, as shown in remote access system 200, a participating user 205 may request data from a remote server computer by interacting with one or more computing devices 15, 17, 19, 20, and 21 (of FIG. 1) operating computing applications 180a-d. Computing applications 180a-d communicate the request to the server computer 20b operating computing application 180a over communications network 160, para. 0031); 
 	sending, by the first application, a request to a server, (see, Fig. 2, and detailed description, including, Computing applications 180a-d communicate the request to the allowing them to transmit and receive various data between themselves and cooperating communications networks and other communications devices (or computing devices). For example and as shown in FIGS. 4-7, mobile telephone 402 communicates data to wireless voice provider communications network 404. In turn, wireless voice provider communications network may cooperate with a central office (CO) 406 of a telephone communication network. The CO, providing connections to telephones 408, in turn may cooperate with a voice XML server 416 that itself is connected to the Internet 444, para. 0033); 
 	after the remote session is established, receiving, by the first application, redirected content via the remote session, wherein the redirected content is associated with identification of whether to redirect information via the remote session (see, Fig. 11, after an authentication step 1130, detailed description, including, After receiving an indication of the directories and data accessible to them, participating users may choose to perform a number of procedures, including, forwarding a file or files stored in data files data store 420 to another user, downloading a file to the requesting participating users' computing device (e.g. mobile phone 402, telephone 408, pager 410, PDA 412, manipulating the remotely stored data directories and/or files, para. 0040); and 	
 	sending, by the first application, the redirected content to a second application executing on the client device to render the redirected content (see, detailed description, including, as shown above, and Requests for performing these or any other type of data access function/operation are formatted by the participating users' requesting devices, forwarded over remote data access system 400, and processed by remote access application 425, para. 0040). 
With regard to claim 2, Koch discloses:2. 	The method of claim 1, wherein the determining to establish the remote session comprises obtaining at least one of a username or a password of the user (see, detailed description, including, user authentication data store 424 receives a password associated with a user ID in the authentication request, para. 0037). 
With regard to claim 3, Koch discloses:3. 	The method of claim 1, further comprising sending, to the server, at least one of a username or a password of the user (see, as above, claim 2, and detailed description, including, communications networks pass along the authentication request to the Internet as indicated by arrows 456 and 446. The request is then passed along to the cooperating web server, para. 0037). 

page content that is retrieved by the server and redirected to the client device (see, as above claim 1, and forwarding a file or files stored in data files data store 420 to another user, downloading a file to the requesting participating users' computing device (e.g. mobile phone 402, telephone 408, pager 410, PDA 412, pocket-PC 414, client PC 422) pocket-PC, and client PC, are interpreted as receiving, page content, para. 0040). 
With regard to claim 6, Koch discloses:6. 	The method of claim 1, wherein the second application comprises a remoted web browser instance executing on the client device (see, detailed description, including, Specifically, WAP device 402a may connect to wireless data provider 448 through WAP gateway server 438, and wireless PDA 412 may connect to wireless data provider 448 through web access gateway 440, para. 0034).
With regard to claim 9, claim 9 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 10, claim 10 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations 
With regard to claim 11, claim 11 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of U.S. Patent Application Publication No. 2017/0346758 A1 to Dimitropoulos.
With regard to claim 4, Koch fails to explicitly disclose: 4. 	The method of claim 1, wherein the first application comprises a virtual machine receiver.
Dimitropoulos discloses: 
virtual machine, or a combination of one or more of them, para. 0126). 
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Dimitropoulos before her, and before the effective filing date of the invention, to incorporate the attributes of Dimitropoulos that specifically include an virtual machine receiver that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database.

	With regard to claim 8, Koch fails to explicitly disclose:
8. 	The method of claim 1, further comprising sending, by the first application, a uniform resource locator (URL) to the server, wherein the redirected content is associated with the URL. 
Dimitropoulos discloses: 
further comprising sending, by the first application, a uniform resource locator (URL) to the server, wherein the redirected content is associated with the URL (see, detailed description, including, The request for content can include an application profile identifying an application executing on the client device 225. The request for content 
	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Dimitropoulos before her, and before the effective filing date of the invention, to incorporate the attributes of Dimitropoulos that specifically include an virtual machine receiver that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database, and also includes a well-known content request module using, for example, URL.
With regard to claim 12, claim 12 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 8 (a method claim) and is therefore rejected using the same art and rationale set forth above.
  	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of U.S. Patent Application Publication No. 2018/0108158 A1 to Sharma et al. (hereinafter Sharma).
	With regard to claim 7, Koch fails to explicitly disclose:
	The method of claim 1, wherein the redirected content comprises locational and clipping information for a window frame of the second application.
	Sharma discloses:
	the redirected content comprises locational and clipping information for a window frame of the second application (see, detailed description, including, The photo text generation system 110 utilizes the selected rect 214 as a clipping mask rect inside which the input text 216 will be written. A clipping mask is created in the location of the selected rect 214 that incorporates the shape of the input text 216. The photo text generation system 110 utilizes the input image 202 as a top layer of a clipping set and utilizes the input text 216 as a bottom layer of the clipping set, with the input text 216 located in a location corresponding to the selected rect 214 and having a size corresponding to the size of the selected rect 214, para. 0054).
	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Sharma before her, and before the effective filing date of the invention, to incorporate the attributes of Sharma that specifically include a “clipping” mask operation, that also involves a rectangular section or selection, the so-called “rect” or a “location”. Sharma, as described in relation to Fig. 8, operates to determine which of the generated rects correspond to visually simpler regions of the image. This determination includes determining edges and object boundaries in the image. Pixels 
With regard to claim 15, claim 15 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.

	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of U.S. Patent Application Publication No. 2010/009516 A1 to Morse et al. (hereinafter Morse).
	With regard to claim 17 Koch, fails to explicitly disclose, by a web browser on a client.
With regard to claim 17, claim 17 (a method claim) (with the addition Morse, and the web browser on a client) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above, with the additional motivation statement for the Koch with Morse combination, and discussion about Wireless Access Protocol).
	Morse discloses: the incorporation of a web browser on a client (see, detailed description, including, as will be appreciated, web pages 240a-240c may have differing content, and each may be defined in any current or future developed format including, without limitation, HyperText Markup Language (HTML), eXtensible HTML (XHTML), Wireless Application Protocol (WAP), eXtensible Markup Language (XML), etc.  Each of browser 210 of client device 204, para. 0023).
It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Morse before her, and before the effective filing date of the invention, to incorporate the attributes of Morse that specifically include web pages 240a-240c may have differing content, and each may be defined in any current or future developed format including, without limitation, HyperText Markup Language (HTML), eXtensible HTML (XHTML), Wireless Application Protocol (WAP), eXtensible Markup Language (XML), etc.  Each of web pages 240a-240e contains a respective one of widgets 242a-242c, which supports secure communication with browser 210 of client device 204. This determination includes determining edges and object boundaries in the image. Pixels with large gradient values are frequently edge pixels and are be utilized to detect edges in an image, para. 0051).
Another example of the motivation may be found within Koch, and the further discussion of Wireless Access Protocol, (WAP) (see, detailed description, including, In a network environment in which the communications network 160 is the Internet, for example, servers 10a and 10b can be Web servers with which the communication and/or computing devices communicate via any of a number of known protocols, such as, hypertext transfer protocol (HTTP) or wireless application protocol (WAP), as well as other innovative communication protocols. Each computing device can be equipped with computing application 180a, 180b, 180c, and 180d, for example, to gain access to the servers 10, para. 0028).


With regard to claim 19, claim 19 (a method claim) recites substantially similar limitations to claim 3 (a method claim) (with the addition of Morse) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a method claim) recites substantially similar limitations to claim 8 (a method claim) (with the addition of Morse) and is therefore rejected using the same art and rationale set forth above.
 	A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 20140344332 A1 to Giebler; Todd – discusses - Methods and systems for multimedia redirection in a virtualized environment using a proxy server are described herein. The proxy server may store scripting code that may be injected into web content retrieved from a content resource server. The injected scripting code may cause an instantiated application in the virtualized environment to intercept/override at least some method calls in the web content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	11-5-2021